 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BRUCE MATTERS,
                                                              CASE NO. 3:19-cv-05305 JRC
11                             Plaintiff,
                                                              ORDER AMENDING
12              v.                                            SCHEDULING ORDER
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          This matter is before the Court on plaintiff’s motion for extension of time to file the

17   opening brief. Dkt. 10. Plaintiff’s opening brief is currently due on October 21, 2019; however,

18   on October 17, 2019, he filed an unopposed motion noted for the same day and requesting to

19   have the deadline for his opening brief extended to November 19, 2019 on the basis of workload

20   issues. See Dkt. 10.

21          Because the request was filed sufficiently in advance that the undersigned could rule on it

22   before the deadline expired and because defendant has no opposition, the Court will grant

23   plaintiff’s request. The Clerk shall update the docket to reflect the following deadlines:

24


     ORDER AMENDING SCHEDULING ORDER - 1
 1   plaintiff’s opening brief is due on or before November 19, 2019; defendant’s responsive brief is

 2   due on or before December 17, 2019; and plaintiff’s reply brief, if any, is due on or before

 3   December 31, 2019.

 4          Dated this 21st day of October, 2019.

 5

 6
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER AMENDING SCHEDULING ORDER - 2
